Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A filing date of 02/09/2021 is acknowledged.
Claims 1 – 20 are pending.

Specification
The abstract of the disclosure is objected to.  
Abstract uses “may” throughout paragraph. “may” expresses a “possibility or probability”.  In other words, “may” indicates there is a possibility that the invention does not perform as intended. For this reason, “may” should be removed.

Claim Objections
Claims 3 and 11 are objected to because of the following informalities:
Claim 3
	Last line; remove “the” in front of “higher priority”.
 Claim 11
	Last line; remove “the” in front of “lower priority”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 3, 6 – 11, and 14 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cabral (Pub. No. US 2016/0246490 A1) in view of Togami et al. (Pub. No. US 2011/0173602 A1; hereinafter Togami) and IIDA et al. (Pub. No. US 2016/0057029 A1; hereinafter Iida.)

Claim 1
Cabral teaches a system for software widget installation, the system comprising: 
one or more memories; and 
one or more processors, communicatively coupled to the one or more memories (Cabral; Fig. 1; [0019] Computing system environment 100 may include computing device 101 having processor 103 for controlling overall operation of computing device 101 and its associated components, including random-access memory (RAM) 105…), configured to: 
receive, at a client device and from a developer system, [ a plurality of related software widgets (Cabral; Fig. 4; [0038 – 0042] …In step 404, the system may receive user input selecting one or more widgets for display on the widget dashboard…), wherein a software widget included in the plurality of related software widgets is a background process that is configured to execute on the client device (Cabral; [0017] Aspects of this disclosure relate to the use of widgets and creation and/or configuration of a widget dashboard. A widget is an application or component of an interface that enables a user to perform a function or access a service…The widget dashboard may be incorporated into web applications as a client side (e.g., web browser) object library that relies on services implemented by server side (e.g., web application server) components) and display information via a navigation pane window of a graphical user interface of the client device (Cabral; Figs. 5 & 10; [0064 – 0065] …Widget dashboard 1000 includes three widgets, 508, 504 and 506…As shown, region 508 presents the data (information) in a pie chart format, while region 506 displays the data in a table format), and wherein the plurality of related software widgets correspond to a common topic (Cabral; Figs. 5 & 10; [0064 – 0065] …Widget dashboard 1000 includes three widgets, 508, 504 and 506…As shown, region 508 presents the data (information) in a pie chart format, while region 506 displays the data in a table format. Accordingly, a user can configure a widget to present data (information, topic) in various ways and can configure multiple occurrences of the same widget to present data in different ways), data of widgets is displayed in different ways, wherein data is considered a topic [Wingdings font/0xE0] widgets are corresponding to a common topic;
receive, at the client device and from the developer system, metadata [wherein the metadata indicates, for each of the plurality of related software widgets, a widget name associated with the software widget, [an executable file associated with the software widget, a size of the software widget on the graphical user interface, [ (Cabral; Fig. 6; [0047] … For instance, FIG. 6 illustrates one example user interface 600 for creating a new widget… For instance, the user may provide a name or title for the widget in field 608, as well as a default size of the widget in height and width field 610 and 612, respectively…; [0051] Interface 600 further includes file region 606. File region 606 includes select files option 618 via which a user may select one or more files including data for display via the widget…);
install the plurality of related software widgets on the client device, [ (Cabral; Fig. 4; [0038 – 0042] …For instance, a user may create a widget dashboard having one or more widgets and each widget having a configuration (which may be customized by the user). Once the dashboard has been created, it may be saved (e.g., locally on the user's personal computing device, on a remote server, or the like) and may be shared with one or more other users…)
Cabral discloses the developer system for creating and installing widgets. But, Cabral does not explicitly teach receive, at a client device and from a developer system, an electronic page that includes a page link associated with a plurality of related software widgets; display, via the graphical user interface of the client device, the electronic page that includes the page link; receive, via the graphical user interface of the client device, a selection of the page link on the electronic page; receive, at the client device and from the developer system, metadata associated with the page link based on the selection of the page link on the electronic page, wherein the metadata indicates, for each of the plurality of related software widgets, a widget name associated with the software widget, a widget link to download an executable file associated with the software widget, a size of the software widget on the graphical user interface, and a position of the software widget on the graphical user interface; 27Docket No. 0104-0404parse, at the client device, the metadata to identify, for each of the plurality of related software widgets, the widget link associated with the software widget, the size of the software widget, and the position associated with the software widget; receive, at the client device, the plurality of related software widgets based on the metadata, wherein widget links included in the metadata are accessed to download the plurality of related software widgets onto the client device.
However, Togami teaches 
receive, at a client device and from a developer system, an electronic page that includes a page link associated with a plurality of related software widgets (Togami; Fig. 7; [0070 – 0072] …In this embodiment, since the coupon search Widget W4 has not been installed in the Widget storage 230, the coupon search Widget W4 is not found in the Widget storage 230 (S3: NO). Therefore, the Widget manager 220 controls the process to proceed to S5 and to display recommendations on the display 111. The recommendations include a message "You can download a coupon of a shop by using a coupon search Widget. Do you install? "YES" "NO"" (page link for widget W4).
…On the other hand, when "YES" of the recommendations is clicked (S6: YES), the Widget manager 220 accesses the Web server 3, and requests for a Widget package corresponding to the Widget ID received in the process of S1, i.e., a Widget package of the coupon search Widget W4 (S7). [0059] When the Widget package on the Web server 3 is selected, for example, through a user operation, the Widget manager 220 obtains the selected Widget package and information (hereafter, referred to as "Widget information") concerning the Widget. The Widget information includes, for example, a Widget name, a Widget ID, a Widget version, a package URL and a package size…); 
display, via the graphical user interface of the client device, the electronic page that includes the page link (Togami; Fig. 7; [0070 – 0072] …Therefore, the Widget manager 220 controls the process to proceed to S5 and to display recommendations on the display 111. The recommendations include a message "You can download a coupon of a shop by using a coupon search Widget. Do you install? "YES" "NO"" (page link for widget W4 is displayed).
…On the other hand, when "YES" of the recommendations is clicked (S6: YES), the Widget manager 220 accesses the Web server 3, and requests for a Widget package corresponding to the Widget ID received in the process of S1, i.e., a Widget package of the coupon search Widget W4 (S7).); 
receive, via the graphical user interface of the client device, a selection of the page link on the electronic page (Togami; Fig. 7; [0070 – 0072] …Therefore, the Widget manager 220 controls the process to proceed to S5 and to display recommendations on the display 111. The recommendations include a message "You can download a coupon of a shop by using a coupon search Widget. Do you install? "YES" "NO"" (page link for widget W4).
…On the other hand, when "YES" of the recommendations is clicked (S6: YES) (the page link is selected), the Widget manager 220 accesses the Web server 3, and requests for a Widget package corresponding to the Widget ID received in the process of S1, i.e., a Widget package of the coupon search Widget W4 (S7).);
receive, at the client device and from the developer system, metadata associated with the page link based on the selection of the page link on the electronic page (Togami; Fig. 7; [0070 – 0072] …On the other hand, when "YES" of the recommendations is clicked (S6: YES) (the page link is selected), the Widget manager 220 accesses the Web server 3, and requests for a Widget package corresponding to the Widget ID received in the process of S1, i.e., a Widget package of the coupon search Widget W4 (S7). [0059 – 0060] When the Widget package on the Web server 3 is selected, for example, through a user operation, the Widget manager 220 obtains the selected Widget package and information (hereafter, referred to as "Widget information") concerning the Widget. The Widget information (metadata) includes, for example, a Widget name, a Widget ID, a Widget version, a package URL (widget link) and a package size…) (Emphasis added), wherein the metadata indicates, for each of the plurality of related software widgets, , a widget link to download an executable file associated with the software widget, [ (Togami; [0059 – 0060] When the Widget package on the Web server 3 is selected, for example, through a user operation, the Widget manager 220 obtains the selected Widget package and information (hereafter, referred to as "Widget information") concerning the Widget. The Widget information (metadata) includes, for example, a Widget name, a Widget ID, a Widget version, a package URL (widget link) and a package size…); 27Docket No. 0104-0404 
parse, at the client device, the metadata to identify, for each of the plurality of related software widgets, the widget link associated with the software widget, [ (Togami; Fig. 7; [0071 – 0073] …The Widget manager 220 installs the Widget package which is downloaded as described above in the Widget storage 230 (S8). Then, the Widget manager 220 controls the Widget player 240 to load the installed coupon search Widget W4 (S9), and the process proceeds to S10.  [0059 – 0060] …The Widget information (metadata) includes, for example, a Widget name, a Widget ID, a Widget version, a package URL and a package size…), the Widget information was parsed; 
receive, at the client device, the plurality of related software widgets based on the metadata, wherein widget links included in the metadata are accessed to download the plurality of related software widgets onto the client device (Togami; Fig. 7; [0071 – 0073] …The Widget manager 220 installs the Widget package which is downloaded as described above in the Widget storage 230 (S8). Then, the Widget manager 220 controls the Widget player 240 to load the installed coupon search Widget W4 (S9), and the process proceeds to S10.  [0059 – 0060] …The Widget information (metadata) includes, for example, a Widget name, a Widget ID, a Widget version, a package URL (widget link) and a package size…)
Cabral and Togami are in the same analogous art as they are in the same field of endeavor, managing graphical user interfaces.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Togami teachings into Cabral invention to include widget information comprising URL of widget which is utilized by client device to download the widget as suggested by Togami ([0059 – 0060].) 
But, Cabral and Togami do not explicitly teach metadata indicates, for each of the plurality of related software widgets,  install the plurality of related software widgets on the client device, wherein the plurality of related software widgets are configured to be displayed on a next available navigation pane window of the graphical user interface in accordance with corresponding sizes and positions indicated in the metadata, and wherein the corresponding sizes and positions are based on priority levels associated with software widgets in relation to other software widgets in the plurality of related software widgets.
Iida teaches
metadata indicates, for each of the plurality of related software widgets,, and a position of the software widget on the graphical user interface (Iida; [0241 – 0242] …The consumer electronics icon display size determination unit (3003) determines the display sizes of consumer electronics icons (widget) for each category type, and the display positions in a category…)
the plurality of related software widgets are configured to be displayed on a next available navigation pane window of the graphical user interface in accordance with corresponding sizes and positions indicated in the metadata (Iida; Figs. 15, 16, & 18; [0270 – 0271] …The consumer electronics icon display size determination unit (3003) can calculate, using this formula, the display sizes of consumer electronics icons in each category, in descending order of the consumer electronics icon display priority levels (3016)… Furthermore, the consumer electronics icon display size determination unit (3003) may determine display positions of consumer electronics icons such that a consumer electronics icon having a high consumer electronics icon display priority level (3016) is disposed at the center of the category display area (3031)…), and wherein the corresponding sizes and positions are based on priority levels associated with software widgets in relation to other software widgets in the plurality of related software widgets (Iida; Figs. 15, 16, & 18; [0270 – 0271] …The consumer electronics icon display size determination unit (3003) can calculate, using this formula, the display sizes of consumer electronics icons in each category, in descending order of the consumer electronics icon display priority levels (3016)… Furthermore, the consumer electronics icon display size determination unit (3003) may determine display positions of consumer electronics icons such that a consumer electronics icon having a high consumer electronics icon display priority level (3016) is disposed at the center of the category display area (3031)…)
Cabral, Togami, and Iida are in the same analogous art as they are in the same field of endeavor, managing graphical user interfaces.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Iida teachings into Cabral/Togami invention to allow Cabral to include size, position, and priority level for each widget, wherein the size, position, and priority level determine display position for widget as suggested by Iida ([0270 – 0271].)

Claim 2
Iida teaches the metadata indicates a first software widget associated with a first size and a first position and a second software widget associated with a second size and a second position (Iida; [0241 – 0242] …The consumer electronics icon display size determination unit (3003) determines the display sizes of consumer electronics icons (widget) for each category type, and the display positions in a category…), and wherein the first size is larger than the second size on the next available navigation pane window based on the first software widget being associated with a higher priority as compared to the second software widget (Iida; Figs. 15, 16, & 18; [0270 – 0271] …The consumer electronics icon display size determination unit (3003) can calculate, using this formula, the display sizes of consumer electronics icons in each category, in descending order of the consumer electronics icon display priority levels (3016)… Furthermore, the consumer electronics icon display size determination unit (3003) may determine display positions of consumer electronics icons such that a consumer electronics icon having a high consumer electronics icon display priority level (3016) is disposed at the center of the category display area (3031)…) Motivation for incorporating Iida into Cabral/Togami is the same as motivation in claim 1.

Claim 3
Iida teaches the metadata indicates a first software widget associated with a first size and a first position and a second software widget associated with a second size and a second position (Iida; [0241 – 0242] …The consumer electronics icon display size determination unit (3003) determines the display sizes of consumer electronics icons (widget) for each category type, and the display positions in a category…), and wherein the first position is closer than the second position to a 28Docket No. 0104-0404 prioritized display area of the graphical user interface based on the first software widget being associated with the higher priority as compared to the second software widget (Iida; Figs. 15, 16, & 18; [0270 – 0271] …The consumer electronics icon display size determination unit (3003) can calculate, using this formula, the display sizes of consumer electronics icons in each category, in descending order of the consumer electronics icon display priority levels (3016)… Furthermore, the consumer electronics icon display size determination unit (3003) may determine display positions of consumer electronics icons such that a consumer electronics icon having a high consumer electronics icon display priority level (3016) is disposed at the center of the category display area (3031)…) Motivation for incorporating Iida into Cabral/Togami is the same as motivation in claim 1.

Claim 6
Cabral also teaches
 the one or more processors, when receiving the plurality of related software widgets, are configured to receive the plurality of related software widgets in parallel at the client device (Cabral; Fig. 4; [0040 – 0041] In step 404, the system may receive user input selecting one or more widgets (receive multiple widgets == parallel) for display on the widget dashboard… In step 406, the selected widget(s) may be displayed on the widget dashboard created by the user (then the multiple widgets are installed == parallel)…); and 
the one or more processors, when installing the plurality of related software widgets, are configured to install the plurality of related software widgets in parallel on the client device (Cabral; Fig. 4; [0040 – 0041] In step 404, the system may receive user input selecting one or more widgets (receive multiple widgets) for display on the widget dashboard… In step 406, the selected widget(s) may be displayed on the widget dashboard created by the user (then the multiple widgets are installed)…)

Claim 7
Cabral also teaches 
provide, to a search engine, a search query containing one or more search terms corresponding to the common topic (Cabral; Fig. 4; [0039] …In some examples, the widget store may include a "search" option that may provide a user with a field in which the user may insert one or more search criteria. The search criteria (topic) may be inserted by the user and/or selected from a list…; Fig. 5 & [0045]); and 29Docket No. 0104-0404 
receive, from the search engine,to obtain the plurality of related software widgets corresponding to the common topic (Cabral; Fig. 4; [0039] …In some examples, the widget store may include a "search" option that may provide a user with a field in which the user may insert one or more search criteria. The search criteria (topic) may be inserted by the user and/or selected from a list…; Fig. 5 & [0045].)
Togami teaches receive,, the page link to obtain the plurality of related software widgets(page link for widget W4).
…On the other hand, when "YES" of the recommendations is clicked (S6: YES) (the page link is selected), the Widget manager 220 accesses the Web server 3, and requests for a Widget package corresponding to the Widget ID received in the process of S1, i.e., a Widget package of the coupon search Widget W4 (S7).) Motivation for incorporating Togami into Cabral is the same as motivation in claim 1.

Claim 8
Togami teaches the electronic page is associated with an electronic message(page link for widget W4)…) Motivation for incorporating Iida into Cabral/Togami is the same as motivation in claim 1.

Claim 9
Cabral teaches a method of software widget installation, comprising: 
[ associated with a plurality of software widgets (Cabral; Fig. 4; [0038 – 0042] …In step 404, the system may receive user input selecting one or more widgets for display on the widget dashboard…), wherein a software widget included in the plurality of software widgets is a background process that is configured to execute on a client device and display information via a graphical user interface of the client device (Cabral; [0017] Aspects of this disclosure relate to the use of widgets and creation and/or configuration of a widget dashboard. A widget is an application or component of an interface that enables a user to perform a function or access a service…The widget dashboard may be incorporated into web applications as a client side (e.g., web browser) object library that relies on services implemented by server side (e.g., web application server) components); 
associating, at the developer system, metadata [wherein the metadata indicates, for each of the plurality of software widgets, a widget name associated with the software widget, [a size of the software widget on the graphical user interface, and [(Cabral; Fig. 6; [0047] … For instance, FIG. 6 illustrates one example user interface 600 for creating a new widget… For instance, the user may provide a name or title for the widget in field 608, as well as a default size of the widget in height and width field 610 and 612, respectively…; [0051] Interface 600 further includes file region 606. File region 606 includes select files option 618 via which a user may select one or more files including data for display via the widget…), [; 
[; 
; and 30Docket No. 0104-0404 
transmitting, from the developer system to the client device, the metadata [, wherein the metadata enables the plurality of software widgets to be installed and displayed on a next available navigation pane window of the graphical user interface (Cabral; Fig. 4; [0038 – 0042] …For instance, a user may create a widget dashboard having one or more widgets and each widget having a configuration (which may be customized by the user). Once the dashboard has been created, it may be saved (e.g., locally on the user's personal computing device, on a remote server, or the like) and may be shared with one or more other users…; Fig. 6; [0047] … For instance, the user may provide a name or title for the widget in field 608, as well as a default size of the widget in height and width field 610 and 612, respectively…; [0051] Interface 600 further includes file region 606. File region 606 includes select files option 618 via which a user may select one or more files including data for display via the widget…)
Cabral discloses the developer system for creating and installing widgets. But, Cabral does not explicitly teach generating, at a developer system, a page link associated with a plurality of software widgets; associating, at the developer system, metadata with the page link wherein the metadata indicates, for each of the plurality of software widgets, a widget name associated with the software widget, a widget link to download an executable file associated with the software widget, a size of the software widget on the graphical user interface, and a position of the software widget on the graphical user interface; transmitting, from the developer system to the client device, an electronic page that includes the page link to the metadata; receiving, at the developer system from the client device, a selection of the page link on the electronic page.
However, Togami teaches 
generating, at a developer system, a page link associated with a plurality of software widgets (Togami; Fig. 7; [0070 – 0072] …In this embodiment, since the coupon search Widget W4 has not been installed in the Widget storage 230, the coupon search Widget W4 is not found in the Widget storage 230 (S3: NO). Therefore, the Widget manager 220 controls the process to proceed to S5 and to display recommendations on the display 111. The recommendations include a message "You can download a coupon of a shop by using a coupon search Widget. Do you install? "YES" "NO"" (page link for widget W4).
…On the other hand, when "YES" of the recommendations is clicked (S6: YES), the Widget manager 220 accesses the Web server 3, and requests for a Widget package corresponding to the Widget ID received in the process of S1, i.e., a Widget package of the coupon search Widget W4 (S7). [0059] When the Widget package on the Web server 3 is selected, for example, through a user operation, the Widget manager 220 obtains the selected Widget package and information (hereafter, referred to as "Widget information") concerning the Widget. The Widget information includes, for example, a Widget name, a Widget ID, a Widget version, a package URL and a package size…); 
associating, at the developer system, metadata with the page link wherein the metadata indicates, for each of the plurality of software widgets,, a widget link to download an executable file associated with the software widget,, [ (Togami; Fig. 7; [0070 – 0072] …On the other hand, when "YES" of the recommendations is clicked (S6: YES) (the page link is selected), the Widget manager 220 accesses the Web server 3, and requests for a Widget package corresponding to the Widget ID received in the process of S1, i.e., a Widget package of the coupon search Widget W4 (S7). [0059 – 0060] When the Widget package on the Web server 3 is selected, for example, through a user operation, the Widget manager 220 obtains the selected Widget package and information (hereafter, referred to as "Widget information") concerning the Widget. The Widget information (metadata) includes, for example, a Widget name, a Widget ID, a Widget version, a package URL (widget link) and a package size…) (Emphasis added); 
transmitting, from the developer system to the client device, an electronic page that includes the page link to the metadata (Togami; Fig. 7; [0070 – 0072] …Therefore, the Widget manager 220 controls the process to proceed to S5 and to display recommendations on the display 111. The recommendations include a message "You can download a coupon of a shop by using a coupon search Widget. Do you install? "YES" "NO"" (page link for widget W4).
…On the other hand, when "YES" of the recommendations is clicked (S6: YES) (the page link is selected), the Widget manager 220 accesses the Web server 3, and requests for a Widget package corresponding to the Widget ID received in the process of S1, i.e., a Widget package of the coupon search Widget W4 (S7).); 
receiving, at the developer system from the client device, a selection of the page link on the electronic page (Togami; Fig. 7; [0070 – 0072] …Therefore, the Widget manager 220 controls the process to proceed to S5 and to display recommendations on the display 111. The recommendations include a message "You can download a coupon of a shop by using a coupon search Widget. Do you install? "YES" "NO"" (page link for widget W4).
…On the other hand, when "YES" of the recommendations is clicked (S6: YES) (the page link is selected), the Widget manager 220 accesses the Web server 3, and requests for a Widget package corresponding to the Widget ID received in the process of S1, i.e., a Widget package of the coupon search Widget W4 (S7).)
Cabral and Togami are in the same analogous art as they are in the same field of endeavor, managing graphical user interfaces.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Togami teachings into Cabral invention to include widget information comprising URL of widget which is utilized by client device to download the widget as suggested by Togami ([0059 – 0060].) 
But, Cabral and Togami do not explicitly teach sizes and positions corresponding to the plurality of software widgets are based on priority levels associated with software widgets in relation to other software widgets in the plurality of software widgets.
However, Iida teaches sizes and positions corresponding to the plurality of software widgets are based on priority levels associated with software widgets in relation to other software widgets in the plurality of software widgets (Iida; Figs. 15, 16, & 18; [0270 – 0271] …The consumer electronics icon display size determination unit (3003) can calculate, using this formula, the display sizes of consumer electronics icons in each category, in descending order of the consumer electronics icon display priority levels (3016)… Furthermore, the consumer electronics icon display size determination unit (3003) may determine display positions of consumer electronics icons such that a consumer electronics icon having a high consumer electronics icon display priority level (3016) is disposed at the center of the category display area (3031)…)
Cabral, Togami, and Iida are in the same analogous art as they are in the same field of endeavor, managing graphical user interfaces.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Iida teachings into Cabral/Togami invention to allow Cabral to include size, position, and priority level for each widget, wherein the size, position, and priority level determine display position for widget as suggested by Iida ([0270 – 0271].)

Claim 10
the metadata indicates a first software widget associated with a first size and a first position and a second software widget associated with a second size and a second position (Iida; [0241 – 0242] …The consumer electronics icon display size determination unit (3003) determines the display sizes of consumer electronics icons (widget) for each category type, and the display positions in a category…), and wherein the first size is smaller than the second size on the next available navigation pane window based on the first software widget being associated with a lower priority as compared to the second software widget (Iida; Figs. 15, 16, & 18; [0270 – 0271] …The consumer electronics icon display size determination unit (3003) can calculate, using this formula, the display sizes of consumer electronics icons in each category, in descending order of the consumer electronics icon display priority levels (3016)… Furthermore, the consumer electronics icon display size determination unit (3003) may determine display positions of consumer electronics icons such that a consumer electronics icon having a high consumer electronics icon display priority level (3016) is disposed at the center of the category display area (3031)…) Motivation for incorporating Iida into Cabral/Togami is the same as motivation in claim 1.

Claim 11
Iida teaches the metadata indicates a first software widget associated with a first size and a first position and a second software widget associated with a second size and a second position (Iida; [0241 – 0242] …The consumer electronics icon display size determination unit (3003) determines the display sizes of consumer electronics icons (widget) for each category type, and the display positions in a category…), and wherein the first position is below the second position on the next available navigation pane window based on the first software widget being associated with the lower priority as compared to the second software widget (Iida; Figs. 15, 16, & 18; [0270 – 0271] …The consumer electronics icon display size determination unit (3003) can calculate, using this formula, the display sizes of consumer electronics icons in each category, in descending order of the consumer electronics icon display priority levels (3016)… Furthermore, the consumer electronics icon display size determination unit (3003) may determine display positions of consumer electronics icons such that a consumer electronics icon having a high consumer electronics icon display priority level (3016) is disposed at the center of the category display area (3031)…) Motivation for incorporating Iida into Cabral/Togami is the same as motivation in claim 1.

Claim 14
This limitation is already discussed in claim 8; therefore, it is rejected for the same reasons.

Claim 15
Cabral teaches a non-transitory computer-readable medium storing a set of instructions (Cabral; [0020] …a computer-readable medium storing instructions to cause a processor to perform steps of a method in accordance with aspects of the disclosed embodiments is contemplated…), the set of instructions comprising: 
one or more instructions that, when executed by one or more processors of a device (Cabral; Fig. 1; [0019] Computing system environment 100 may include computing device 101 having processor 103 for controlling overall operation of computing device 101 and its associated components, including random-access memory (RAM) 105…), cause the device to: 
receive, at a client device from a developer system, [obtain a plurality of related software widgets (Cabral; Fig. 4; [0038 – 0042] …In step 404, the system may receive user input selecting one or more widgets for display on the widget dashboard…); 
[; 
receive, at the client device and from the developer system, metadata [, wherein the metadata indicates, for each of the plurality of related software widgets, a widget name associated with the software widget, [an executable file associated with the software widget, a size of the software widget on the graphical user interface, and [ (Cabral; Fig. 6; [0047] … For instance, FIG. 6 illustrates one example user interface 600 for creating a new widget… For instance, the user may provide a name or title for the widget in field 608, as well as a default size of the widget in height and width field 610 and 612, respectively…; [0051] Interface 600 further includes file region 606. File region 606 includes select files option 618 via which a user may select one or more files including data for display via the widget…); 32Docket No. 0104-0404 
receive, at the client device, the plurality of related software widgets based on the metadata (Cabral; Fig. 4; [0038 – 0042] …In step 404, the system may receive user input selecting one or more widgets for display on the widget dashboard…); and 
install the plurality of related software widgets on the client device, wherein the plurality of related software widgets are configured to be displayed on a next available navigation pane window of the graphical user interface [(Cabral; Fig. 4; [0038 – 0042] …For instance, a user may create a widget dashboard having one or more widgets and each widget having a configuration (which may be customized by the user). Once the dashboard has been created, it may be saved (e.g., locally on the user's personal computing device, on a remote server, or the like) and may be shared with one or more other users…)
Cabral discloses the developer system for creating and installing widgets. But, Cabral does not explicitly teach receive, at a client device from a developer system, a page link to obtain a plurality of related software widgets; receive, at the client device and from the developer system, metadata associated with the page link, wherein the metadata indicates, for each of the plurality of related software widgets, a widget name associated with the software widget, a widget link to download an executable file associated with the software widget, a size of the software widget on the graphical user interface, 
However, Togami teaches
receive, at a client device from a developer system, a page link to obtain a plurality of related software widgets (Togami; Fig. 7; [0070 – 0072] …In this embodiment, since the coupon search Widget W4 has not been installed in the Widget storage 230, the coupon search Widget W4 is not found in the Widget storage 230 (S3: NO). Therefore, the Widget manager 220 controls the process to proceed to S5 and to display recommendations on the display 111. The recommendations include a message "You can download a coupon of a shop by using a coupon search Widget. Do you install? "YES" "NO"" (page link for widget W4).
…On the other hand, when "YES" of the recommendations is clicked (S6: YES), the Widget manager 220 accesses the Web server 3, and requests for a Widget package corresponding to the Widget ID received in the process of S1, i.e., a Widget package of the coupon search Widget W4 (S7). [0059] When the Widget package on the Web server 3 is selected, for example, through a user operation, the Widget manager 220 obtains the selected Widget package and information (hereafter, referred to as "Widget information") concerning the Widget. The Widget information includes, for example, a Widget name, a Widget ID, a Widget version, a package URL and a package size…); 
receive, at the client device and from the developer system, metadata associated with the page link (Togami; Fig. 7; [0070 – 0072] …On the other hand, when "YES" of the recommendations is clicked (S6: YES) (the page link is selected), the Widget manager 220 accesses the Web server 3, and requests for a Widget package corresponding to the Widget ID received in the process of S1, i.e., a Widget package of the coupon search Widget W4 (S7). [0059 – 0060] When the Widget package on the Web server 3 is selected, for example, through a user operation, the Widget manager 220 obtains the selected Widget package and information (hereafter, referred to as "Widget information") concerning the Widget. The Widget information (metadata) includes, for example, a Widget name, a Widget ID, a Widget version, a package URL and a package size…) (Emphasis added), wherein the metadata indicates, for each of the plurality of related software widgets, a widget name associated with the software widget, a widget link to download an executable file associated with the software widget,(metadata) includes, for example, a Widget name, a Widget ID, a Widget version, a package URL (widget link) and a package size…)
Cabral and Togami are in the same analogous art as they are in the same field of endeavor, managing graphical user interfaces.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Togami teachings into Cabral invention to include widget information comprising URL of widget which is utilized by client device to download the widget as suggested by Togami ([0059 – 0060].) 
But, Cabral and Togami do not explicitly teach the plurality of related software widgets are configured to be displayed on a next available navigation pane window of the graphical user interface in accordance with corresponding sizes and positions indicated in the metadata.
However, Iida teaches the plurality of related software widgets are configured to be displayed on a next available navigation pane window of the graphical user interface in accordance with corresponding sizes and positions indicated in the metadata (Iida; [0241 – 0242] …The consumer electronics icon display size determination unit (3003) determines the display sizes of consumer electronics icons (widget) for each category type, and the display positions in a category…; Figs. 15, 16, & 18; [0270 – 0271] …The consumer electronics icon display size determination unit (3003) can calculate, using this formula, the display sizes of consumer electronics icons in each category, in descending order of the consumer electronics icon display priority levels (3016)… Furthermore, the consumer electronics icon display size determination unit (3003) may determine display positions of consumer electronics icons such that a consumer electronics icon having a high consumer electronics icon display priority level (3016) is disposed at the center of the category display area (3031)…)
Cabral, Togami, and Iida are in the same analogous art as they are in the same field of endeavor, managing graphical user interfaces.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Iida teachings into Cabral/Togami invention to allow Cabral to include size, position, and priority level for each widget, wherein the size, position, and priority level determine display position for widget as suggested by Iida ([0270 – 0271].)

Claim 16
Iida teaches at least one of the size of the software widget or the position associated with the software widget is based on a priority level associated with the software widget in relation to other software widgets in the plurality of related software widgets (Iida; [0241 – 0242] …The consumer electronics icon display size determination unit (3003) determines the display sizes of consumer electronics icons (widget) for each category type, and the display positions in a category…; Figs. 15, 16, & 18; [0270 – 0271] …The consumer electronics icon display size determination unit (3003) can calculate, using this formula, the display sizes of consumer electronics icons in each category, in descending order of the consumer electronics icon display priority levels (3016)… Furthermore, the consumer electronics icon display size determination unit (3003) may determine display positions of consumer electronics icons such that a consumer electronics icon having a high consumer electronics icon display priority level (3016) is disposed at the center of the category display area (3031)…) Motivation for incorporating Iida into Cabral/Togami is the same as motivation in claim 15.

Claim 17
Togami teaches receive the plurality of related software widgets from the developer system based on widget links included in the metadata (Togami; Fig. 7; [0071 – 0073] …The Widget manager 220 installs the Widget package which is downloaded as described above in the Widget storage 230 (S8). Then, the Widget manager 220 controls the Widget player 240 to load the installed coupon search Widget W4 (S9), and the process proceeds to S10.  [0059 – 0060] …The Widget information (metadata) includes, for example, a Widget name, a Widget ID, a Widget version, a package URL (widget link) and a package size…)  Motivation for incorporating Togami into Cabral is the same motivation in claim 15.

Claim 18
Cabral teaches receive the plurality of related software widgets from an electronic marketplace system(Cabral; Fig. 3, [0031] The widget dashboard configuration module 304 may be connected to or in communication with a widget store or marketplace 308…)
Togami teaches receive the plurality of related software widgets from an electronicsystem based on widget links included in the metadata (Togami; Fig. 7; [0071 – 0073] …The Widget manager 220 installs the Widget package which is downloaded as described above in the Widget storage 230 (S8). Then, the Widget manager 220 controls the Widget player 240 to load the installed coupon search Widget W4 (S9), and the process proceeds to S10.  [0059 – 0060] …The Widget information (metadata) includes, for example, a Widget name, a Widget ID, a Widget version, a package URL (widget link) and a package size…)  Motivation for incorporating Togami into Cabral is the same motivation in claim 15.

Claim 19
Cabral also teaches 
provide, to a search engine, a search query containing one or more search terms (Cabral; Fig. 4; [0039] …In some examples, the widget store may include a "search" option that may provide a user with a field in which the user may insert one or more search criteria. The search criteria (topic) may be inserted by the user and/or selected from a list…; Fig. 5 & [0045]); and 29Docket No. 0104-0404 
receive, from the search engine,to obtain the plurality of related software widgets based on the search query (Cabral; Fig. 4; [0039] …In some examples, the widget store may include a "search" option that may provide a user with a field in which the user may insert one or more search criteria. The search criteria (topic) may be inserted by the user and/or selected from a list…; Fig. 5 & [0045].)
Togami teaches receive,, the page link to obtain the plurality of related software widgets(page link for widget W4).
…On the other hand, when "YES" of the recommendations is clicked (S6: YES) (the page link is selected), the Widget manager 220 accesses the Web server 3, and requests for a Widget package corresponding to the Widget ID received in the process of S1, i.e., a Widget package of the coupon search Widget W4 (S7).) Motivation for incorporating Togami into Cabral is the same as motivation in claim 15.

Claim 20
Togami teaches receive an electronic page that includes the page link, wherein the electronic page is associated with an electronic message(page link for widget W4)…) Motivation for incorporating Iida into Cabral/Togami is the same as motivation in claim 15.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cabral, Togami, and Iida as applied to claims 1 and 9 above, and further in view of Yu et al. (Patent No. US 10,732,952 B1; hereinafter Yu.)

Claim 4
Cabral, Togami, and Iida do not explicitly teach transmit user information associated with a user of the client device, wherein the user information indicates topics of interest to the user, and wherein the plurality of related software widgets are selected based on the user information associated with the user of the client device.
However, Yu teaches transmit user information associated with a user of the client device (Yu; col. 3: 24 – 40, Embodiments of the present disclosure may allow user interfaces of an application to be customized at the widget level based, for example, on context information from a client device on which the application is deployed … context information may include browsing information, search information, clickstream information, user preferences information, user profile information…), wherein the user information indicates topics of interest to the user, and wherein the plurality of related software widgets are selected based on the user information associated with the user of the client device (Yu; Figs. 1 & 4, col. 15: 54 – col. 17: 13, FIG. 4 illustrates an example of an orchestration engine 134. As illustrated, orchestration engine 134… Context identifier 410 generally identifies information (user information) provided (transmitted) by a client device (e.g., client device 120 in FIG. 1), such as information about the requested step of a workflow, the capabilities of the client device, clickstream data, user preferences, user profile information…intent identifier 420 generally determines user intent (topic) based on context information identified by context identifier 410… In one example, for a financial services application, if context identifier 410 determines based on clickstream data received from a client device that a user arrived at a particular application screen by clicking on a link to view a credit score, then intent identifier 420 may determine that the user's intent (topic) is to view a widget comprising the user's credit score (topic) based on a similarity between the user's context data (e.g., clicking on a link to view a credit score) and historical user context data associated with the credit score widget in the model… Widget selector 430 generally selects widgets for inclusion on a user interface definition based, in part, on the user intent determined by intent identifier 420…)
Cabral, Togami, Iida, and Yu are in the same analogous art as they are in the same field of endeavor, managing graphical user interfaces.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Yu teachings into Cabral/Togami/Iida invention to allow Cabral to utilize context information of users to select widget based on user intent as suggested by Yu (col. 1: 66 – col. 2: 14.)

Claim 12
Cabral, Togami, and Iida do not explicitly teach receiving user information associated with a user of the client device, wherein the user information indicates topics of interest to the user, and generating the metadata to include a listing of the plurality of software widgets based on the user information.
However, Yu teaches transmit user information associated with a user of the client device (Yu; col. 3: 24 – 40, Embodiments of the present disclosure may allow user interfaces of an application to be customized at the widget level based, for example, on context information from a client device on which the application is deployed … context information may include browsing information, search information, clickstream information, user preferences information, user profile information…), wherein the user information indicates topics of interest to the user, and generating the metadata to include a listing of the plurality of software widgets based on the user information (Yu; Figs. 1 & 4, col. 15: 54 – col. 17: 44, FIG. 4 illustrates an example of an orchestration engine 134. As illustrated, orchestration engine 134… Context identifier 410 generally identifies information (user information) provided (transmitted) by a client device (e.g., client device 120 in FIG. 1), such as information about the requested step of a workflow, the capabilities of the client device, clickstream data, user preferences, user profile information…intent identifier 420 generally determines user intent (topic) based on context information identified by context identifier 410… In one example, for a financial services application, if context identifier 410 determines based on clickstream data received from a client device that a user arrived at a particular application screen by clicking on a link to view a credit score, then intent identifier 420 may determine that the user's intent (topic) is to view a widget comprising the user's credit score (topic) based on a similarity between the user's context data (e.g., clicking on a link to view a credit score) and historical user context data associated with the credit score widget in the model… Widget selector 430 generally selects widgets for inclusion on a user interface definition based, in part, on the user intent determined by intent identifier 420… User interface definition generator 440 generally builds a user interface definition (metadata) dynamically (e.g., comprising the widgets selected by widget selector 430), and provides the user interface definition to a client device for rendering and execution…)
Cabral, Togami, Iida, and Yu are in the same analogous art as they are in the same field of endeavor, managing graphical user interfaces.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Yu teachings into Cabral/Togami/Iida invention to allow Cabral to utilize context information of users to select widget based on user intent as suggested by Yu (col. 1: 66 – col. 2: 14.)

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cabral, Togami, and Iida as applied to claims 1 and 9 above, and further in view of Hanes et al. (Pub. No. US 2012/0030596 A1.)

Claim 5
Cabral, Togami, and Iida do not explicitly teach transmit user information associated with a user of the client device, wherein the user information indicates widget layout preference information associated with the user, and wherein the widget layout preference information indicates that the plurality of related software widgets are to be displayed on the next available navigation pane window of the graphical user interface.
However, Hanes teaches transmit user information associated with a user of the client device, wherein the user information indicates widget layout preference information associated with the user (Hanes; Fig. 3, [0038 – 0043] FIG. 3 illustrates a block diagram of an interface application 310 rendering a user interface 320 for display on a digital display device 330 in response to a selected user profile 340 (user information) according to an embodiment of the invention…Once user profile 2 340 has been selected, the interface application 310 proceeds to extract information from user profile 340 to create the user interface 320… As noted above, in identifying and loading the content from user profile 2 340, the interface application 310 identifies the content 350 listed in user profile 2 340… one or more of the content 350 can be stored on additional devices and/or memory/storage devices accessible to the interface application 310 through a network interface of the machine (user information is transmitted to a device)… Once all of the content 350 has been identified and retrieved, the interface application will proceed to load the content 350 to be included as part of the user interface 320. As noted above, the interface application 310 can organize the background image, icons (widget), and/or content 350 of user profile 2 340. As noted above, the interface application 310 can determine where on the user interface to place one or more of the icons…; Fig. 1, [0019] …The user profile 140 can identify at least one from the group consisting of a background image to be used in the user interface 135, one or more icons to be included in the user interface 135, one or more content 130 to be included in the user interface 135, and a layout of one or more of the icons and one or more of the content 130 for the user interface 135…), and wherein the widget layout preference information indicates that the plurality of related software widgets are to be displayed on the next available navigation pane window of the graphical user interface (Hanes; Fig. 1, [0019] …The user profile 140 can identify at least one from the group consisting of a background image to be used in the user interface 135, one or more icons to be included in the user interface 135, one or more content 130 to be included in the user interface 135, and a layout of one or more of the icons and one or more of the content 130 for the user interface 135.)
Cabral, Togami, Iida, and Hanes are in the same analogous art as they are in the same field of endeavor, managing graphical user interfaces.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Hanes teachings into Cabral/Togami/Iida invention to include user profile which includes information and layout preferences corresponding to a user as suggested by Hanes ([0019].)

Claim 13
This limitation is already discussed in claim 5; therefore, it is rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)270-1733. The examiner can normally be reached 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CUONG V LUU/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. Sough/SPE, AU 2192/2194